Order entered August 21, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01087-CV

                        IN RE: GREGORY RAY PERRY, Relator

                Original Proceeding from the 194th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F99-37205-Q

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   LANA MYERS
                                                         JUSTICE